Citation Nr: 0116901	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for status post repair right anterior cruciate ligament, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for status post repair 
left anterior cruciate ligament, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from February 1992 to February 
1996.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which continued a 
noncompensable rating for a left knee disability, and awarded 
service connection for a right knee disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's status post repair right anterior cruciate 
ligament, and status post repair left anterior cruciate 
ligament, are each currently productive of subjective 
complaints of pain, and objective findings of some mild 
crepitation, a degree of laxity, and full range of motion 
with no significant pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in 
excess of 10 percent for status post repair right anterior 
cruciate ligament, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. Law No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 
4, including § 4.71(a), Diagnostic Code 5257 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for status post repair left anterior cruciate 
ligament, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. Law No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.71(a), Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that his knee 
disabilities are worse than the currently assigned ratings 
represent.  

As a preliminary matter, the Board notes that the RO has 
considered whether any additional development is needed to 
comply with the recently enacted Veterans Claims Assistance 
Act of 2000 ("VCAA"), Pub. Law No. 106-475, 114 Stat. 2096 
(2000), and found that the requirements of the law had been 
met.  The Board has also reviewed the file to ascertain 
whether the duty to assist has been satisfied.  The Board 
finds that all relevant records appear to have been 
associated with the claims file, and the Board is not aware 
of any other relevant missing records.  Additionally, the 
veteran was afforded a VA examination in February 2000, which 
appears thorough and complete.  The veteran was offered an 
opportunity to present testimony at a hearing, but declined 
this opportunity.  As such, the Board finds that the duty to 
assist has been satisfied in accordance with the VCAA, and 
the case is ready for appellate disposition.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.
In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

A brief review of the history of this appeal is as follows.  
In February 1996, the veteran filed a claim for service 
connection for a bilateral knee disability.  In a June 1996 
rating decision, the RO granted the veteran service 
connection for status post repair of left anterior cruciate 
ligament and assigned a noncompensable rating, effective from 
February 1996.  The RO deferred a decision on the right knee 
at that time, pending results of upcoming surgery.  The 
decision to award service connection for the left knee was 
based on evidence that included the veteran's service medical 
records, which revealed a twisting injury to the left knee in 
1994, and a VA examination in April 1996, which diagnosed the 
veteran with status post repair of left anterior cruciate 
ligament.  

In February 1999, the RO received the veteran's claim for an 
increased rating for his left knee disability, as well as a 
claim for service connection for a right knee disorder.  In a 
September 1999 rating decision, the RO continued the prior 
noncompensable rating for the status post repair left 
anterior cruciate ligament.  The RO also awarded service 
connection for status post repair of right anterior cruciate 
ligament, rated as noncompensable from February 1996, based 
on complaints of a right knee disorder in an April 1996 VA 
examination.  The veteran disagreed with that decision, and 
initiated this appeal.  Recently, in a July 2000 rating 
decision, the RO assigned a 10 percent rating for each of the 
veteran's knee disabilities.  The veteran continued his 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated).  As the veteran is 
appealing the original assignment of rating for his service-
connected right knee disability, the severity of this 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

Turning to the evidence of record, VA outpatient records from 
the VA Medical Center in Grand Rapids reflects treatment from 
March 1999 to September 1999.  In a March 1999 record, the 
veteran reported that he had difficulty walking due to knee 
problems.  There was some laxity noted in both knees.  A July 
1999 record indicates that the veteran could walk a half a 
mile, before stopping due to pain.  It was noted that his 
knees had given out several days earlier.  

A private medical report from Hutzel Hospital, dated in 
November 1999, indicated that the veteran had had bilateral 
anterior cruciate ligament (ACL) ruptures, and subsequently 
had bilateral arthroscopic repairs; one in service, and one 
following service.  After examining the veteran, reviewing 
his history, radiographs, and an MRI, it was the examiner's 
opinion that the veteran had an increased laxity in both 
ACL's.  The MRI was not conclusive, but there appeared to be 
some impingement in the notch of the graft of the femur 
"from rather anterior placement of the tibial tunnels."  
The veteran was diagnosed with bilateral failure of ACL 
reconstruction.  

The veteran was afforded a VA examination in February 2000.  
The veteran recounted that he had a previous volleyball 
injury to his right knee, which was examined but no surgery 
had been performed.  In November 1995, the veteran stated 
that he had suffered an injury to the left knee, at which 
time he underwent arthroscopic repair of the ACL together 
with a meniscectomy.  In January 1999 the veteran underwent 
an ACL repair to the right knee.  Following that surgery, his 
knees popped, at which time he was examined at the private 
hospital noted above, and it was determined that a failed ACL 
reconstruction was made.  Physical therapy was recommended, 
as well as a reevaluation to determine whether surgery was 
needed following the therapy.  The examiner noted that to 
that date no additional surgery had been performed, and that 
the veteran's major complaint at this time is pain and a 
laxity of the knee, particularly when rotating the knee 
laterally.  The veteran experienced pain daily when standing 
for long periods of time.  He stated that he had pain when 
driving long distances, and noted that he had lost a total of 
two weeks of work during the past year.  

A physical examination revealed that no crutches, brace, or 
cane was needed.  The veteran's knees manifested no 
dislocation or recurrent subluxation.  There was no effect on 
the veteran's usual occupation and daily activities.  The 
veteran was currently working, and the muscle strength was 
described as adequate.  Active and passive range of motion 
was to 140 degrees.  The examiner indicated that there was 
"really no significant pain on motion."  The veteran 
reported that when he was fatigued, he had increasing pain in 
his knee, but he did not report any other symptom.  There was 
no edema, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal movement.  Shoe wear was equal, 
bilaterally.  Range of motion was found to be normal in both 
knees (zero to 140).  There was some mild crepitation along 
the medial joint line.  There was a degree of laxity in both 
knees.  X-rays indicated that there were metal screws in both 
knees.  Joint space was satisfactorily preserved as evaluated 
in passive positioning, and there was no other significant 
abnormality.  The diagnosis was failed bilateral ACL repair, 
arthroscopic repair done in 1995 on the left knee, and in 
1999 on the right knee.

Each of the veteran's knee disabilities is currently assigned 
a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which rates knee impairment manifested by 
recurrent subluxation and lateral instability.  A 10 percent 
rating is assigned for slight impairment; a 20 percent rating 
requires moderate impairment. 

Applying the pertinent criteria to the facts of this case, 
the Board finds that the currently assigned 10 percent rating 
for each of the veteran's knee disabilities is proper, and 
the preponderance of the evidence is against assignment of 
higher ratings at this time.  The evidence summarized above 
indicates that while the veteran had been diagnosed with 
failed bilateral ACL repair, his primary symptomatology is 
minimal.  The recent VA examination of February 2000 reflects 
no significant pain on motion, full range of motion, and no 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  There was 
also no dislocation or recurrent subluxation.  Other than 
some mild crepitation, the only indication of abnormality was 
that there was a degree of laxity present in both knees.  X-
ray readings from the date of the VA examination contain no 
mention of any joint disease, and space was satisfactorily 
preserved.  Accordingly, the Board concludes that the 
criteria for a rating in excess of 10 percent for either the 
right knee disability or the left knee disability have not 
been met.

The Board recognizes the veteran's complaints of pain, 
particularly pain on prolonged use, and has considered 
whether a higher rating is warranted for pain.  However, the 
Board finds that the preponderance of the evidence is against 
a higher rating based on pain.  The Board finds that the 
current 10 percent evaluation assigned to each knee 
adequately and appropriately compensates the veteran for the 
pain he experiences when using his knees, including any 
functional loss of the knees that is attributable to pain on 
prolonged use.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. 
App. at 204-05.  There is no objective evidence to show that 
pain, flare-ups of pain, weakness, incoordination, fatigue, 
or any other symptom results in additional limitation of 
function or additional limitation of motion to a degree that 
would support a rating in excess of 10 percent ratings 
assigned to each of the veteran's knee disabilities.  
Significantly, the examiner in the February 2000 VA 
examination indicated that there was no significant pain on 
motion.  Therefore, the Board concludes that an evaluation in 
excess of 10 percent for either the status post repair right 
anterior cruciate ligament, or the status post repair left 
anterior cruciate ligament under 38 C.F.R. §§ 4.40, 4.45, is 
not warranted.  See DeLuca, 8 Vet. App. at 204-06. 

The Board has considered whether the veteran may be entitled 
to higher ratings based on limited motion, but the current 
clinical findings report bilateral knee motion of zero to 
140, which is normal (see 38 C.F.R. § 4.71, Plate II), and 
not subject to a compensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.
The Board further notes that evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the left knee has not been demonstrated so as 
to warrant the assignment of a 20 percent disability rating 
under Diagnostic Code 5258.  There is also no evidence of 
ankylosis, so as to warrant a higher rating under Diagnostic 
Code 5256.  In short, for the reasons discussed above, the 
Board finds that the preponderance of the evidence is against 
ratings in excess of 10 percent for the veteran's right and 
left knee disabilities.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
status post repair right anterior cruciate ligament and 
status post repair left anterior cruciate ligament, including 
any effects on the veteran's earning capacity and his 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also applied all pertinent aspects of 
38 C.F.R. Parts 3 and 4. The severity of the veteran's right 
knee disability has been considered during the entire period 
from the initial award of service connection to the present 
time.  See Fenderson, 12 Vet. App. at 125-126.  In 
conclusion, the current medical evidence is consistent with 
no more than a 10 percent rating for each of the disabilities 
on appeal.  Should the veteran's disability picture change in 
the future, he may be assigned higher ratings.  See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for a higher 
rating.  The Board has considered the benefit of the doubt 
rule in this case, but finds that there is not a state of 
equipoise of the positive and negative evidence in this case 
to otherwise permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the record does not reflect, nor does the veteran 
contend otherwise, that the schedular criteria are inadequate 
to evaluate the veteran's knee disabilities.  The Board 
acknowledges the notation in the February 2000 VA examination 
that the veteran had missed some time from work during the 
past year.  However, the Board points out that the VA 
Schedule for Rating Disabilities is premised on the average 
impairment in earning capacity resulting from service-
connected diseases and injuries and their residuals.  
38 C.F.R. § 4.1.  The effects of the veteran's left and right 
knee disabilities on his employment is reflected in the 
currently assigned 10 percent ratings.  In the absence of 
evidence that the veteran has an unusual disability picture 
(such as evidence of frequent hospitalizations or marked 
interference with employment), there is no basis to find that 
the regular schedular standards are impracticable in this 
case.  As such, the Board finds no basis to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

The criteria not having been met, the claim for assignment of 
a disability rating in excess of 10 percent for status post 
repair right anterior cruciate ligament, is denied.

The criteria not having been met, the claim for a rating in 
excess of 10 percent for status post repair left anterior 
cruciate ligament, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

